DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2022 has been entered.
 	Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to the rejections previously made and the amended claims filed on 1/28/2022 have been fully considered.  In view of the claim amendments and upon further consideration, a new ground(s) of rejection is made.
35 USC 112 Rejections
Applicant arguments have been fully considered.
 It is submitted that Applicant arguments have been properly addressed in the Advisory Action mailed on 2/11/2022.
As stated in the Advisory Action, para [0044] cited by applicant is directed describing extracting metadata, which does not clearly describe how the content file is being processed with respect to metadata extraction and mapping as claimed. 
As stated in the Final Office, it is submitted that without using proper markings to properly separate the elements of limitation “processing the first content file using a set of metadata retrieval definitions that are executed in sequence to extract file-type-specific metadata from the first content metadata and map at least a portion of the file-type-specific metadata to a first uniform content metadata file using metadata value mapping and metadata name mapping", there are different interpretations may be made for limitation, including and not limited to the following different interpretations: 
1st interpretation: the processing first content file includes a. (i) using a set of metadata retrieval definitions to extract file-type-specific metadata from the first content metadata, and b. (ii) using metadata value mapping and metadata name mapping to map at least a portion of the file-type-specific metadata to a first uniform content metadata file, or
 2nd interpretation: the processing first content file includes a. using both (I) a set of metadata retrieval definitions that are executed in sequence and (II) metadata value mapping and metadata name mapping to perform the following: i. extract file-type-specific metadata from the first content metadata, and ii. map at least a portion of the file-type-specific metadata to a first uniform. 
It is unclear which one interpretation is the cited limitation refers, and hence rendering the claim being indefinite


35 USC 102 Rejections
Applicant arguments have been fully considered.
 It is submitted that Applicant arguments have been properly addressed in the Advisory Action mailed on 2/11/2022.
As stated in the Advisory Action, claims 1, 8, 15 fail to show how the first content metadata being stored in a first format and the first uniform content metadata file having a second format would have make any difference to the steps being claimed. E.g. how the first content metadata being stored in a first format would have impacted the processing of the first content file to extract file type specific metadata.
The paragraphs int the specification cited by the Applicant are directed to extracting metadata from the content file (para [0023]), providing content (para [0024]), and intended usage of the metadata retrieval definition and provision of the content metadata (para [0026], which are not describing how the first content metadata being stored in a first format and the first uniform content metadata file having a second format would have make any difference to the steps being claimed.
Hence, it appears that the first content metadata being stored in a first format has no impact on the first content file processing or transferring steps because the processing and transferring steps would be performed the same regardless base on the claim language, as stated in the previous office action. 
Also it is submitted that “mapping is splitting into two aspects: the metadata value mapping and the metadata name mapping” stated by the Applicant is not being presented in the claims (and hence is not required to be addressed during examination), nor being presented in para [0044]. 
Para [0044] at most discloses splitting extraction of content metadata into two components, which is different from mapping is splitting into two aspects: the metadata value mapping and the metadata name mapping, and are not related to different metadata being stored in different formats as claimed. 
Further, as stated in the previous office actions, the metadata is data describing what a document is about, the cited disclose of “metadata is generated for the document based on the determined set of rules that configure customizations to be applied to the metadata for the document, and a the document is created by an application that natively creates such documents or using a library that creates the document in a native format” on Geng have indicated that the metadata is being generated and formatted according to the set of rules that configure customizations of an application when the document is being created by the set of rules that configure customizations of an application when the document is being created by the application to properly describe the document (see para [0011-0014] & [0071-0073]).
E.g. the metadata is being formatted and generated according to the set of rules that configure customizations of the native application—such as a desktop application--when the document is being created in the desktop application.  Hence, the metadata of native document that corresponds to the claimed first content metadata would be stored in a first format based on the configuring rules of the desktop application, while the metadata of the published document that corresponds to the claimed first uniform content metadata file would have a second format different from the first format because a different application (i.e. non-native application) having different configuration rules is being used for the published document that is going to be transferred.
Geng additionally discloses retrieving initial metadata of an initial document, and apply any customization to the metadata to create the customized metadata for the rendered document [0097-0101, Fig 9), which additional indicates that the first content metadata (e.g. initial metadata) is being formatted differently than the first uniform content metadata (e.g. customized metadata). E.g. initial metadata is being formatted and stored without customization, whereas the customized metadata being formatted and stored with customization.
Thus, for at least the reasoning above, it is submitted that the limitations argued by the Applicant are being properly addressed; see rejections below for detail. 

	Regarding the amended limitation of “each metadata retrieval definition comprising a computer-executable, declarative procedure executing at least one static atomic operation”, it is submitted that the limitation is being properly addressed by the new ground(s) of rejection; see rejections below for detail.

Also, it is submitted that all limitations in claims--including those not specifically addressed in the Applicant’s remarks--are properly addressed. The reason is set forth in the rejections; see below for detail.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claims 1, 8 and 15, amended limitations “processing the first content file using a set of metadata retrieval definitions that are executed in sequence to extract file-type-specific metadata from the first content metadata and map at least a portion of the file-type-specific metadata to a first uniform content metadata file using metadata value mapping and metadata name mapping, the first uniform content metadata file having a second format that is different from the first format” are not clearly understood rendering the claim being indefinite. 
It is unclear how a set of metadata retrieval definitions and metadata value mapping and metadata name mapping are being used in the processing the first content file, and whether they are being used together or individually.
Also, there are different ways to interpret the cited limitations, including and not limited to:
the processing first content file include (i) using a set of metadata retrieval definitions that are executed in sequence to extract file-type-specific metadata from the first content metadata, and (ii) using metadata value mapping and metadata name mapping to map at least a portion of the file-type-specific metadata to a first uniform content metadata file, 
the processing first content file include using (i) a set of metadata retrieval definitions that are executed in sequence and (ii) metadata value mapping and metadata name mapping, which then result in (a) extract file-type-specific metadata from the first content metadata, and (b) map at least a portion of the file-type-specific metadata to a first uniform content metadata file. 
It is unclear which one is the cited limitations referred to, and what is the proper interpretation of the cited limitations.

Claims 2-7, 9-14, and 16-20 depending from claims 1, 8 and 15 respectively are being rejected for incorporate the deficiencies of the claims they are depend on as stated above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Geng et al (Pub No: US 2015/0089475, hereinafter Geng) in view of Agrawal et al (Pub No .US 2013/0234237, hereinafter Agarwal).
Geng is cited in the previous office action. 

With respect to claim 1, Geng discloses a computer-implemented method for content transfer using content management systems (Abstract), the method being executed by one or more processors and comprising: 
receiving, by a content transfer service of a content management system and from a source system, a first content file comprising first content and first content metadata, the first content metadata being stored in a first format ([0011-0012], [0043],[0071], Fig 3-4 & 9: receive a first document file having content and base metadata. The first document file representing the first content file comprising first content and first content metadata from a source system, such as a source application. The content metadata is being stored in a first format in view of the type of 1st document and/or application. E.g.  para [0011] discloses receive a document whose content is created in a native application format, with indicates that the document file includes content and content metadata describing the format of the document content);  
processing the first content file using a set of metadata retrieval definitions that are executed in sequence to extract file-type-specific metadata from the first content metadata and map at least a portion of the file-type-specific metadata to a first uniform content metadata file using metadata value mapping and metadata name mapping, the first uniform content metadata file having a second format that is different from the first format, each metadata retrieval definition comprising a computer-executable, declarative procedure ( file-type-specific metadata is merely a metadata of the content metadata and first uniform content metadata file is merely is file which includes data having a 2nd format; metadata value mapping and metadata name mapping  are merely to different types of mapping of metadata; [0012-0013], [0072-0074], [0080], [0093-0098], Fig 4 & 9:  processing the file using a set of metadata retrieval definitions such as metadata files with declarative programming paradigm described in [0049-0050] to (i) extract the file type specific metadata such as base metadata of the content metadata and (ii) map the base metadata to first uniform content metadata file such as a customized metadata file that is in a different format from the 1st format since the customized metadata file is in a different format for a different application than the native application format. The metadata retrieval definitions such as metadata files with declarative programming paradigm are being executed in a sequence since declarative programming is known as a way that express the logic of a computation and such logic is express in sequential manner. Also different types of metadata mappings are being used in Geng, including and not limited to object/relational mapping as described in [0053], [0072-0073] that corresponds to metadata value mapping, document attribute mapping as described in para [0072-0073],[0085]that corresponds to metadata name mapping); and 
transferring, by the content transfer service, the first content file and the first uniform content metadata file to a target system, the target system consuming the content at least partially based on the first uniform content metadata file ([0011], [0074], [0082], [0093], Fig 3-4 & 9: transferring the content file and the first uniform content metadata file with customized metadata  to a target system, such as via publishing, such that the target system such as another device/application consuming the content at via rendering).
Geng does not explicitly disclose each metadata retrieval definition comprising a computer-executable, declarative procedure executing at least one static atomic operation. 
	However, Agrawal discloses each metadata retrieval definition comprising a computer-executable, declarative procedure executing at least one static atomic operation ([0066-0068]:  declarative procedure executing on the atomic operation in data integration workflow that involves metadata retrieval definition for data integration).
  Since both Geng and Agrawal are from the same field of endeavor as both are directed to data transferring in a data management system, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teaching of Geng and Agrawal to incorporate atomic operation execution of Agarwal into Geng for processing the content file as claimed.  The motivation to combine is to reduce complexity of data integration (Agarwal, [0072]).

With respect to claim 8, Geng discloses a non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for content transfer using content management systems (Abstract, Fig 12), the operations comprising: 
receiving, by a content transfer service of a content management system and from a source system, a first content file comprising first content and first content metadata, the first content metadata being stored in a first format ([0011-0012], [0043],[0071], Fig 3-4 & 9: receive a first document file having content and base metadata representing the first content file comprising first content and first content metadata from a source system, such as a source application. The content metadata is being stored in a first format in view of the type of 1st document and/or application);  
processing the first content file using a set of metadata retrieval definitions that are executed in sequence to extract file-type-specific metadata from the first content metadata and map at least a portion of the file-type-specific metadata to a first uniform content metadata file using metadata value mapping and metadata name mapping, the first uniform content metadata file having a second format that is different from the first format, each metadata retrieval definition comprising a computer-executable, declarative procedure ( file-type-specific metadata is merely a metadata of the content metadata and first uniform content metadata file is merely is file which includes data having a 2nd format; metadata value mapping and metadata name mapping  are merely to different types of mapping of metadata; [0012-0013], [0072-0074], [0080], [0093-0098], Fig 4 & 9:  processing the file using a set of metadata retrieval definitions such as metadata files with declarative programming paradigm described in [0049-0050] to (i) extract the file type specific metadata such as base metadata of the content metadata and (ii) map the base metadata to first uniform content metadata file such as a customized metadata file that is in a different format from the 1st format since the customized metadata file is in a different format for a different application than the native application format. The metadata retrieval definitions such as metadata files with declarative programming paradigm are being executed in a sequence since declarative programming is known as a way that express the logic of a computation and such logic is express in sequential manner. Also different types of metadata mappings are being used in Geng, including and not limited to object/relational mapping as described in [0053], [0072-0073] that corresponds to metadata value mapping, document attribute mapping as described in para [0072-0073],[0085]that corresponds to metadata name mapping); and 
transferring, by the content transfer service, the first content file and the first uniform content metadata file to a target system, the target system consuming the content at least partially based on the first uniform content metadata file ([0011], [0074], [0082], [0093], Fig 3-4 & 9: transferring the content file and the first uniform content metadata file with customized metadata  to a target system, such as via publishing, such that the target system such as another device/application consuming the content at via rendering).
	Geng does not explicitly disclose each metadata retrieval definition comprising a computer-executable, declarative procedure executing at least one static atomic operation. 
	However, Agrawal discloses each metadata retrieval definition comprising a computer-executable, declarative procedure executing at least one static atomic operation ([0066-0068]:  declarative procedure executing on the atomic operation in data integration workflow that involves metadata retrieval definition for data integration).
  Since both Geng and Agrawal are from the same field of endeavor as both are directed to data transferring in a data management system, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teaching of Geng and Agrawal to incorporate atomic operation execution of Agarwal into Geng for processing the content file as claimed.  The motivation to combine is to reduce complexity of data integration (Agarwal, [0072]).

With respect to claim 15, Geng discloses a system (Abstract), comprising: 
a computing device (Fig 11-12); and 
a computer-readable storage device coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations for content transfer using content management systems (Fig 11-12), the operations comprising: 
receiving, by a content transfer service of a content management system and from a source system, a first content file comprising first content and first content metadata, the first content metadata being stored in a first format ([0011-0012], [0043],[0071], Fig 3-4 & 9: receive a first document file having content and base metadata representing the first content file comprising first content and first content metadata from a source system, such as a source application. The content metadata is being stored in a first format in view of the type of 1st document and/or application. For example, receive a document created in a native application format);  
processing the first content file using a set of metadata retrieval definitions that are executed in sequence to extract file-type-specific metadata from the first content metadata and map at least a portion of the file-type-specific metadata to a first uniform content metadata file using metadata value mapping and metadata name mapping, the first uniform content metadata file having a second format that is different from the first format, each metadata retrieval definition comprising a computer-executable, declarative procedure ( file-type-specific metadata is merely a metadata of the content metadata and first uniform content metadata file is merely is file which includes data having a 2nd format; metadata value mapping and metadata name mapping  are merely to different types of mapping of metadata; [0012-0013], [0072-0074], [0080], [0093-0098], Fig 4 & 9:  processing the file using a set of metadata retrieval definitions such as metadata files with declarative programming paradigm described in [0049-0050] to (i) extract the file type specific metadata such as base metadata of the content metadata and (ii) map the base metadata to first uniform content metadata file such as a customized metadata file that is in a different format from the 1st format since the customized metadata file is in a different format for a different application than the native application format. The metadata retrieval definitions such as metadata files with declarative programming paradigm are being executed in a sequence since declarative programming is known as a way that express the logic of a computation and such logic is express in sequential manner. Also different types of metadata mappings are being used in Geng, including and not limited to object/relational mapping as described in [0053], [0072-0073] that corresponds to metadata value mapping, document attribute mapping as described in para [0072-0073],[0085]that corresponds to metadata name mapping); and 
transferring, by the content transfer service, the first content file and the first uniform content metadata file to a target system, the target system consuming the content at least partially based on the first uniform content metadata file ([0011], [0074], [0082], [0093], Fig 3-4 & 9: transferring the content file and the first uniform content metadata file with customized metadata  to a target system, such as via publishing, such that the target system such as another device/application consuming the content at via rendering).
Geng does not explicitly disclose each metadata retrieval definition comprising a computer-executable, declarative procedure executing at least one static atomic operation. 
	However, Agrawal discloses each metadata retrieval definition comprising a computer-executable, declarative procedure executing at least one static atomic operation ([0066-0068]:  declarative procedure executing on the atomic operation in data integration workflow that involves metadata retrieval definition for data integration).
  Since both Geng and Agrawal are from the same field of endeavor as both are directed to data transferring in a data management system, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teaching of Geng and Agrawal to incorporate atomic operation execution of Agarwal into Geng for processing the content file as claimed.  The motivation to combine is to reduce complexity of data integration (Agarwal, [0072]).

	With respect to claims 2, 9 and 16, the combined teaching of Geng and Agarwal further disclose wherein the set of metadata retrieval definitions comprises a file type identification definition, a metadata discovery definition, a metadata reader definition, and a metadata mapping definition (the elements are directed to different types of definitions which are merely type of data as their functionalities are not being defined; Geng,[0012], [0049-0051], [0072], [0093]; Agarwal [0056], [0062-0063]: different type of rules and definitions are be included and applied in the set of metadata/attribute retrieval definition for processing document and metadata including and not limited to mapping, rendering).  

With respect to claims 3, 10 and 17, the combined teaching of Geng and Agarwal further disclose wherein the content management system comprises a content file provider within the content transfer system and a content file metadata service that stores the set of metadata retrieval definitions, the content file provider communicating with the content file metadata service for processing the content file (Geng,[0012], [0049-0051], [0072], [0093], Fig 1-2 &7-8 & 11; Agarwal [0054-0056], [0061-0067], Fig 4-5: the system includes a file provider communicate with the metadata/attribute service that stores metadata/definition/rules as provided by the metadata management server).

With respect to claims 4, 11 and 18, the combined teaching of Geng and Agarwal further disclose receiving a second content file comprising second content and second content metadata, the second content metadata being stored in a third format (2nd content file is merely a file; Geng, [0011-0012], [0043],[0071], Fig 3-4 & 9; Agarwal [0054-0056], [0061-0067], Fig 4-5: receive a 2nd document file having 2nd content and base metadata representing the 2nd content file comprising  2nd content and 2nd content metadata. The content metadata is being stored in a 3rd format in view of the type of 2nd document and/or application); and 
processing the second content file using the set of metadata retrieval definitions to provide a second uniform content metadata file having the second format that is different from the third format (Geng, [0012-0013], [0072-0074], [0080], [0093-0095], Fig 4 & 9; Agarwal [0054-0056], [0061-0067], Fig 4-5:  processing the 2nd file using a set of metadata retrieval definitions such as metadata files described in [0049] to identify the file type specific metadata such as base metadata of the content metadata in a different format from the 3rd format).  

With respect to claims 5, 12 and 19,  the combined teaching of Geng and Agarwal further disclose wherein the metadata retrieval definition is determined for the first content file based on a file type and a content type of the first content file (the term is in the claim suggests descriptive material and the term for in the claim suggests intended use, and neither one functionally impacting the structure of the claims; Geng, [0012], [0049], [0071], [0093]; Agarwal [0054-0056], [0061-0067]: the metadata/attribute retrieval definition, such a metadata rules/files, is determined for the files based on file type and content type  representing the type and content of file).  

With respect to claims 6, 13 and 20, the combined teaching of Geng and Agarwal further disclose wherein the file-type-specific metadata is transferred to the target system with the first content file (the term is in the claim suggests descriptive material and not necessary one functionally impacting the structure of the claims; Geng, [0011-0012], [0069], [0073-0074], Fig 3-4 & 9; Agarwal [0054-0056], [0061-0067], Fig 4: metadata/attribute is transfer at least with the file to the target system, e.g. via rendering, storing or viewing).  

With respect to claims 7 and 14, the combined teaching of Geng and Agarwal further wherein the source system comprises one of a content repository and a content authoring environment (appears that the elements in the claims are directed to non-functional descriptive material because source system is directed to usage and is not a functionally part of the claim; Also the phrase one of in the claim indicates only one of the  two listed is needed to read on the claims; Geng, [0011], [0056], [0076], Fig 2 & 7 & 11-12;  Agarwal [0054-0056], [0061-0067], Fig 4-5: the source, such as a client or server, includes one or more of the repository and content authoring environment, which is merely an environment).

Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168